PELLEGRINI, Judge,
concurring.
I join the majority opinion, but write separately to point out that the federal government would refuse to hire Eileen Tiano, the Applicant, on the basis of her age, because it believes as a matter of policy that federal law enforcement officers should be no more than 35 years of age when hired. See 5 U.S.C. § 3307(d).1

. The federal statute allows the head of any agency to determine and fix a maximum age limit for an original appointment to any law enforcement or firefighter position. “Law enforcement officer” is defined in 5 U.S.C. § 8331(20) as "an employee, the duties of whose position are primarily the investigation, apprehension or detention of individuals suspected or convicted of offenses against the criminal laws of the United States ...” The age generally applied for new hires to federal law enforcement positions is 35 years old, the same age determined appropriate by the City of Philadelphia. See Benford v. Frank, 943 F.2d 609 (6th Cir.1991); Patterson v. United States Postal Service, 901 F.2d 927 (11th Cir.1990); Stewart v. Smith, 673 F.2d 485 (D.C.Cir.1982). A similar age limitation is applicable to applicants to the federal armed services. 32 C.F.R. 571.2.